DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending for examination. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of 15/426,433 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the co-pending claims and they are very similar in scope. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang (Pub. No. US 2017/0248699 A1).

Regarding claim 1, Fang teaches a method comprising: 
monitoring detection chamber readings from a plurality of detectors (Fig. 1A, para [0050], “The processing device may include predefined information regarding a space to be monitored (e.g., a room).”  and para [0029], “FIG. 1A is a schematic illustration of an exemplary environment incorporating one or more detector units;”); 
identifying an anomaly in the detection chamber readings (Fig. 3, step 308 and para [0068], “As shown at block 308, detection of an anomaly may be performed.  The detection may include generation of data related to the anomaly.  For example, an algorithm may be used to process the acquired data to generate a data set that represents an anomaly within the monitored space.”); 
determining one or more detectors from the plurality of detectors each having an anomaly from the detection chamber readings; and 
executing an alert based on the anomaly in the detection chamber readings (Fig. 2, para [0061], “Accordingly, a user may easily view and understand the location, position, size, and, over time, the evolution of an anomaly, such as a smoke plume.  Further, the second window 208 may include notification information 220, which may be generated as part of an algorithm operating on the acquired data 216.  The notification information 220 may include a notice that an anomaly, such as smoke, is detected, and ”. The monitoring device 104 determines which detector has reading anomaly and displays the alert notification on a screen).  

 	Regarding claim 2, Fang teaches the method of claim 1, wherein the anomaly in the detection chamber readings is identified on determining constant detection chamber readings or variation in the detection chamber readings within a predetermined limit for a predetermined time (para [0065]-[0068], the monitoring device compares the difference or variation between the predefined data and the acquired data to determine anomaly).  

 	Regarding claim 3, Fang teaches the method of claim 1, wherein the detection chamber readings are received by a control panel associated with the plurality of detectors (Fig. 1A, Fig, 2, processing server 104 and its display interface).  

 	Regarding claim 4, Fang teaches the method of claim 1, wherein the anomaly in the detection chamber readings is identified if the difference between current detection chamber readings and past detection chamber readings of the one or more detectors is above a predetermined threshold value (para [0065]-[0068], “For example, an algorithm may be used to process the acquired data to generate a data set that represents an anomaly within the monitored space.  The algorithm may perform filtering and/or subtraction, using the predefined information to obtain information or data related to the anomaly, i.e., information or data related to anything that is not part of the predefined information.” The monitoring device compares the difference or variation between the predefined data obtained during initialization stage and the acquired data to determine anomaly).  

	Regarding claim 5, Fang teaches the method of claim 1, wherein the anomaly in the detection chamber readings is identified if the difference between the detection chamber readings of the one or more detectors and other proximate detectors is above a predefined limit (para [0065]-[0068], the monitoring device stores predefined data obtained by a first detection unit during the initialization of the system and later determines an anomaly by comparing the difference between the predefined data and the acquired data obtained by a second detection unit. In other words, the anomaly of a second detection unit is determined by the predefined data obtained from another detection unit).  

 	Regarding claim 6, Fang teaches the method of claim 1, wherein the anomaly in the detection chamber readings is identified if the one or more detectors provide constant detection chamber readings when the one or more detectors are initialized (para [0065]-[0068], after the predefined information has been stored in the memory, then the detection units is configured to determine an anomaly at its first use.).  

 	Regarding claim 11, Fang teaches the method of claim 1, wherein the alert is an alert message or an audio alarm executed on a control panel (Fig. 2, alert 220).  

Regarding claim 12, recites a system that performs the method of claim 1. Therefore, it is rejected for the same reasons. 
Fang further teaches the monitoring device 104 is configured to perform the monitoring, identifying, determining and displaying steps.  

Regarding claim 13, recites a system that performs the method of claim 2. Therefore, it is rejected for the same reasons. 

Regarding claim 14, recites a system that performs the method of claim 3. Therefore, it is rejected for the same reasons. 

Regarding claim 15, recites a system that performs the method of claim 4. Therefore, it is rejected for the same reasons. 

Regarding claim 16, recites a system that performs the method of claim 5. Therefore, it is rejected for the same reasons. 

Regarding claim 20, recites a computer readable medium that performs the method of claim 1. Therefore, it is rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (Pub. No. US 2017/0248699 A1) in view of Danz (Pub. No.: US 2010/0328082 A1).

 	Regarding claim 7, Fang teaches the method of claim 1, wherein detection units are used to detect an anomaly, such as a fire, but fails to expressly teach wherein the detection chamber readings comprise readings of light scattered by airborne particles when the airborne particles enter a detection chamber of the plurality of detectors, wherein a transmitter transmits a light which is scattered by the airborne particles and received by a photo electric receiver.  
	However, in the same field of smoke detector, Danz teaches a smoke detector comprising a light transmitter and a scattered-light sensor. The light transmitter emits light that is scattered by the smoke particles and detected by the light sensor. If the scattered light is above a threshold value then a smoke/fire condition exists. See para [0004], “For example, with an optical detection path implemented, for example, by a light-emitting ”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fang’s detection units with Danz’s smoke detection units to accurately determine a smoke/fire condition. 

 	Regarding claim 8, Danz in the combination teaches the method of claim 7, wherein the detection chamber readings correspond to amount of light received by the photo receiver after the scattering of light by airborne particles (para [0004] - [0005], “Besides the above-mentioned devices, smoke detectors of this known kind thus can typically comprise suitable electronics that measure the scattered light by means of a scattered light sensor to control the alarm.”. The scattered-light sensor measures the scattered-light to determine whether a smoke condition exists.).  

Regarding claim 17, recites a system that performs the method of claim 7. Therefore, it is rejected for the same reasons. 

Regarding claim 18, recites a system that performs the method of claim 8. Therefore, it is rejected for the same reasons. 

Allowable Subject Matter
Claims 9, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ishikawa (Pub. No.: US 2020/0141796 A1) teaches an abnormality system that detects sensor abnormality based on data fluctuation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685